        Case: 3:19-cv-00791-jdp Document #: 34 Filed: 07/31/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    JARED BURRESS and MEGAN BURRESS,

                               Plaintiffs,
         v.
                                                                   OPINION and ORDER
    MR. G&G TRUCKING, LLC,
                                                                        19-cv-791-jdp
    GUIDO F. RIVADENERIA, and
    LIOSBANY RAFAEL ALCOLEA AGUILERA,

                               Defendants.1


        Plaintiffs Jared Burress and Megan Burress and their minor children were injured a car

accident. Plaintiffs allege that the accident was caused by defendant Liosbany Rafael Alcolea

Aguilera, who was driving a truck owned by defendant Mr. G&G Trucking, LLC. According to

the complaint, defendant Guido F. Rivadeneria, who was employed by Mr. G&G to drive the

truck, brought Aguilera along to take turns driving so that he could reach his destination faster;

the accident occurred during Aguilera’s turn.

        Aguilera and Rivadeneria failed to respond to plaintiffs’ discovery requests, even after

this court compelled them to do so. Plaintiffs move for sanctions against Aguilera and

Rivadeneria. Dkt. 30. They ask the court to strike Aguilera and Rivadeneria’s answers and enter

judgment against them on the issue of liability. The court will give Aguilera and Rivadeneria a

final opportunity to respond to plaintiffs’ discovery requests. If they fail to do so by the

deadline, the court will grant plaintiffs’ motion.




1
 It appears that defendant Guido F. Rivadeneria’s last name is actually spelled “Rivadeneira.”
See Dkt. 33-1.
        Case: 3:19-cv-00791-jdp Document #: 34 Filed: 07/31/20 Page 2 of 5



                                       BACKGROUND

       Plaintiffs filed this lawsuit on September 20, 2019. Dkt. 3. All three defendants,

represented by the same counsel, filed a joint answer on October 8. Dkt. 6.

       Plaintiffs served interrogatories and requests for production of documents on Aguilera

and Rivadeneria in December. Aguilera and Rivadeneria did not respond to these discovery

requests, so plaintiffs filed a motion to compel in February 2020. Dkt. 22. Magistrate Judge

Stephen Crocker granted plaintiffs’ motion after a telephonic hearing, ordering Aguilera and

Rivadeneria to respond to all outstanding discovery requests by March 27. Dkt. 26.

       On March 27, defendants’ counsel sent plaintiffs some documents that had been

provided by Rivadeneria before plaintiffs had served their discovery. But counsel did not

directly respond to any of plaintiffs’ outstanding discovery requests. He said that he and his

co-counsel had not had any contact with Rivadeneria since plaintiffs had served discovery.

Dkt. 30-1. In a phone call a few days later, he told plaintiffs that he had repeatedly attempted

to contact Aguilera and Rivadeneria but had received no response.



                                          ANALYSIS

       Plaintiffs ask the court to strike Aguilera and Rivadeneria’s answer and enter judgment

against these defendants on the issue of liability. Federal Rule of Civil Procedure 37(b)(2)(A)

allows a court to sanction a party who fails to comply with an order to provide discovery in

various ways, including by striking the party’s pleading in whole or in part and by rendering

default judgment against the party. Rule 37 authorizes such sanctions “to penalize balky

litigants and to deter others who might otherwise ignore discovery orders.” Philips Med. Sys.

Int’l, B.V. v. Bruetman, 982 F.2d 211, 214 (7th Cir. 1992). The court need not select the least


                                               2
        Case: 3:19-cv-00791-jdp Document #: 34 Filed: 07/31/20 Page 3 of 5



drastic sanction available, Newman v. Metro. Pier & Exposition Auth., 962 F.2d 589, 591 (7th

Cir. 1992), but the sanction imposed must be proportionate and related to the party’s specific

discovery violation, Crown Life Ins. Co. v. Craig, 995 F.2d 1376, 1382 (7th Cir. 1993).

       Although entry of default judgment as a discovery sanction is a “draconian” remedy, it

“is an appropriate discovery sanction against a party who has shown ‘bad faith, willfulness, or

fault.’” Domanus v. Lewicki, 288 F.R.D. 416, 419–20 (N.D. Ill. 2013) (quoting Maynard v.

Nygren, 332 F.3d 462, 467 (7th Cir. 2003), overruled on other grounds by Ramirez v. T&H Lemont,

Inc., 845 F.3d 772 (7th Cir. 2016)). In this context, “fault” is “objectively unreasonably

behavior.” Long v. Steepro, 213 F.3d 983, 987 (7th Cir. 2000). It need not be intentional or

reckless conduct, but it must be more than “a mere mistake or slight error in judgment.” Id.

The court finds that Rivadeneria and Aguilera’s complete failure to respond to plaintiffs’

discovery requests and to comply with this court’s order meets this standard.

       Defendants offer several arguments against the entry of default judgment. None are

persuasive.

       Defendants argue that default judgment is not warranted because plaintiffs have not

shown that Rivadeneria and Aguilera acted in bad faith. But bad faith is merely one of three

categories of conduct that can warrant default judgment. Domanus, 288 F.R.D. at 420.

Rivadeneria and Aguilera’s failure to participate in the case is serious enough to warrant this

sanction, even without direct evidence of bad faith. See id.

       Defendants contend that plaintiffs’ need for Rivadeneria and Aguilera’s discovery

responses is not extreme enough to warrant default judgment. They rely on a statement in

Golant v. Levy (In re Golant), 239 F.3d 931 (7th Cir. 2001) that entry of default judgment as a

discovery sanction is “to be used ‘only in extreme situations.’” Id. at 937 (quoting Webber v.


                                               3
        Case: 3:19-cv-00791-jdp Document #: 34 Filed: 07/31/20 Page 4 of 5



Eye Corp., 721 F.2d 1067, 1069 (7th Cir. 1983)). But what makes a situation “extreme” is not

the opposing party’s need for the discovery it seeks; rather, it is the conduct of the party facing

sanctions. See id. at 937–38 (considering whether defendant’s refusal to provide discovery, not

plaintiff’s need for discovery, warranted sanction of default judgment). Besides, plaintiffs’

discovery requests seek information that is fundamental to the prosecution of their case.

Plaintiffs are significantly prejudiced by the failure to respond.

       Defendants also say that entry of default judgment against Rivadeneria and Aguilera

will prejudice Mr. G&G because of plaintiffs’ allegations of vicarious liability against Mr. G&G.

Plaintiffs seek no sanctions against Mr. G&G, and any sanctions that the court enters against

Rivadeneria and Aguilera will not apply directly to Mr. G&G. These sanctions may indirectly

make it more difficult for Mr. G&G to defend itself. But that difficulty ultimately arises from

the failure of those who drove Mr. G&G’s truck to participate in this litigation. It’s not unfair

that Mr. G&G, rather than plaintiffs, will bear the burden of the drivers’ failure to participate

in the case.

       Defendants note that some of plaintiffs’ claims involve allegations that Aguilera lacked

a commercial driver’s license. Defendants have produced a purported copy of Aguilera’s

temporary commercial driver’s license. Dkt. 32-2. They argue that, accordingly, plaintiffs are

not entitled to default judgment on any claims involving Aguilera’s alleged lack of a commercial

driver’s license. Mr. G&G may defend itself with this evidence that Aguilera possessed a valid

commercial driver’s license at the time of the accident. But the fact that there is some potential

defense on the merits does not mean that default judgment is not an appropriate sanction for

Aguilera and Rivadeneria’s complete failure to participate in the case.




                                                4
         Case: 3:19-cv-00791-jdp Document #: 34 Filed: 07/31/20 Page 5 of 5



        Finally, defendants say that the court should be lenient against Rivadeneria and

Aguilera because defense counsel believes that English is not their first language. But plaintiffs

provide an email that Rivadeneria sent to plaintiffs’ counsel in which he states that he

understands that he is being sued for negligence. Dkt. 33-1. And in any event, defendants

haven’t provided any evidence that Rivadeneria and Aguilera do not understand their

obligations to respond to discovery responses and to comply with court orders.

        District courts are encouraged to warn defendants before granting default judgment

against them under Rule 37. Brown v. Columbia Sussex Corp., 664 F.3d 182, 192 (7th Cir. 2011).

The court will give Rivadeneria and Aguilera a final brief opportunity to fully comply with

Judge Crocker’s order. If they fail to do so within the deadline below, the court will grant

plaintiffs’ motion, strike Rivadeneria and Aguilera’s answers, and enter judgment against them

on the issue of liability.



                                            ORDER

        IT IS ORDERED that defendants Guido F. Rivadeneria and Liosbany Rafael Alcolea

Aguilera are directed to comply with Magistrate Judge Stephen Crocker’s order to respond to

plaintiffs’ outstanding discovery requests, Dkt. 26. If Rivadeneria and Aguilera fail to do so by

August 14, 2020, the court will grant plaintiffs Jared Burress and Megan Burress’s motion for

sanctions, Dkt. 30.

        Entered July 31, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge

                                                5
